Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 16—25 have been cancelled. Theses claims are drawn to the non-elected invention without traverse. (See the response filed on 3/22/20)

REASONS FOR ALLOWANCE
Claims 1-15 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record and to the examiner’s knowledge does not suggest or render obvious a semiconductor package, a first end connected to the semiconductor die, the first end having an end surface area A1, and an opposing, second end connected to the leadframe. the second end having a end surface area A2, wherein the end surface area A1 of the first is less than the end surface area A2 of the second end, as detailed in claim 1.  Claim 2-8 depends from claim 1.
The closest prior art of record and to the examiner’s knowledge does not suggest or render obvious a semiconductor package the bumps having a longitudinal length extending from a first end to an opposing, second end, wherein the first end is connected to the semiconductor die and the second end is connected to the leadframe, and wherein the first end has a lateral width W1 orthogonal to the longitudinal length that is less than a lateral width W2 of the second end, as detailed in claim 9.  Claims 10-15.

The closest prior art of record, Pu et al.(US PGPub 2008/0224283, hereinafter referred to as “Pu”) teaches in figures 3A-3B, and corresponding text, a semiconductor package comprising:
a semiconductor die (31) mounted to the leadframe (30) via a plurality of bumps (33) (figures 3A and 3B; [0029]); and 
wherein each of the plurality of bumps comprises: 
a first end connected to the semiconductor die (31), the first end having an end surface area A1, and 
an opposing, second end connected to the leadframe (30) (figures 3A and 3B; [0029]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        April 16, 2022
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898